DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 
Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.

Claim(s) 1-7 and 15-25 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7, 15-19, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan (US 2006/0263232 A1) in view of Chen (US 2013/0228470 A1), Park et al (US 20130216934), Bulan et al (US 20130078536, referred to as 536), Schulze et al (US 5,873,988), and Zhu et al (“Plasma-catalytic removal of formaldehyde using Cu-Ce catalysts”, 22nd International Symposium of Plasma Chemistry, July 2015). 

Claim 1: Bulan teaches a gas diffusion electrode comprising a conductive carrier (see e.g. [0021] of Bulan), a first layer of catalyst particles and a binder (see e.g. [0025] of Bulan), a second layer of catalyst particles and a binder (multilayer layer electrode, see e.g. [0025] of Bulan), the second layer present atop the carrier and the first layer atop the second layer (multilayer layer electrode, see e.g. [0025] of Bulan), wherein the content of binder in the first layer is less than the binder in the second layer (the higher binder content layer is between the carrier and outermost layer, see e.g. [0025] of Bulan), wherein the second layer comprises 10-50% by weight of binder and the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan) which overlaps with the claimed ranges of 3-30% by weight of binder for the second layer and 0-10% by weight of binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Bulan does not explicitly teach that the catalysts in the first and second layer are copper. Bulan teaches that the gas diffusion electrode is used for electrolytic processes and that the catalyst can contain silver (see e.g. [0017] of Bulan). Chen teaches a gas diffusion electrode for reacting carbon gas (see e.g. abstract of Chen), which uses catalysts such as silver or copper (see e.g. [0051] of Chen). It would have been obvious to a person having ordinary skill in the art at the time of filing to substitute the catalyst material of the electrode of Bulan with those listed in Chen because Chen teaches these are suitable catalyst materials for gas diffusion electrodes. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to select copper from the list of catalysts because KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.

Bulan does not explicitly teach that the first layer has a first set of hydrophilic and a second set of hydrophobic pores and that the second layer has a first set of hydrophilic and a second set of hydrophobic pores. However, Bulan teaches tuning the hydrophobic and hydrophilic properties of each layer to create a gradient (see e.g. [0025] of Bulan). It would have been obvious to a person having ordinary skill in the art 

Furthermore, Park teaches an electrode containing copper particles (catalyst A and B can be copper, see e.g. [0017] and [0021] of Park) that contains a set of hydrophobic pores for migration of gas and hydrophilic pores for proton migration (see e.g. [0068] of Park). 536 teaches "An important prerequisite for the operation of gas diffusion electrodes is that both the liquid and gaseous phases may be present simultaneously in the pore system of the electrodes. The gas is transported in pores with hydrophobic surfaces...The liquid is transported in the pores with hydrophilic surfaces...The pores for gas transport preferably have a greater diameter than the pores for liquid transport" (see e.g. [0017] of 536). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan so each layer has a first set of hydrophilic and a second set of hydrophobic pores as taught in Park because 536 teaches that is it important for the gas diffusion electrode to have both the liquid and gaseous phases simultaneously in the pore system of the electrodes. 

Bulan does not explicitly teach that the carrier contains copper. Bulan teaches that carrier can be a mesh-like carrier (see e.g. [0021] of Bulan). Chen teaches a gas diffusion electrode for reacting carbon gas (see e.g. abstract of Chen) which uses a copper mesh as a support for the catalyst (see e.g. [0051] of Chen). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan to use the copper mesh taught in Chen because Chen teaches that 

Bulan does not explicitly teach that the second layer particles have a second average size larger than the first average size of the particles in the first layer. Bulan teaches that two layers can have different compositions and properties (see e.g. [0025] of Bulan). Schulze teaches a multilayer electrode that has an outermost active layer (“first layer”) having a smaller particle size than the inner layer (“second layer, see e.g. col 1, lines 60-63 of Schulze) which ensures a good flow of the reactants and reaction products (see e.g. col 3, lines 29-32 of Schulze). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan so that second layer particles have a second average size larger than the first average size of the particles in the first layer as taught in Schuzle because this configuration ensures a good flow of the reactants and reaction products.

Bulan does not explicitly teach that the first layer comprises at least one copper-rich intermetallic phase selected from the group consisting of Cu-Y, Cu-Hf, CuCe, Cu-Mg, Cu-Y-Al, Cu-Hf-Al, Cu- Zr-Al, Cu-Al-Mg, Cu-Al-Ce with copper contents > 60 at %. Zhu teaches that adding cerium to copper, with ratios of Cu:Ce ranging from 1:3-3:1, improves the copper catalyst’s surface area, pore volume, and crystal size for reacting with formaldehyde gas (see e.g. page 4, col 2, “Conclusions” of Zhu). It would have 

Claim 2: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches that the first layer does not comprise charcoal-based and/or carbon black-based fillers (Bulan does not teach adding either of these). 

Claim 3: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches that the first layer does not comprise surface-active substances (Bulan does not teach adding surface-active substances).

Claim 4: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches that the first layer comprises at least 50-100 at% of copper (based on less than 10-50% binder of layer one, see e.g. [0025] of Bulan). 

Claim 5: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches that the copper-containing carrier is a copper mesh (see e.g. [0051] of Chen).

Claim 6: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches that the first layer comprises CeO2 (see e.g. page 3, col 2 of Zhu). Based on claim 6, CeO2 would be a metal oxide having a lower reduction potential than the evolution of ethylene. 

Claim 7: Bulan in view of Chen, Park, 536, Schulze, and Zhu does not explicitly teach that the second layer partly penetrates the first layer. However, Bulan teaches that the layers are pressed into each other wherein the powder and binder are sprinkled onto a layer and rolled (see e.g. [0022]-[0025] of Bulan). It would have been obvious to a person having ordinary skill in the art at the time of filing that the sprinkled powder of the upper layer would partly penetrate into the layer below during the pressing process. 

Claim 15: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches an electrolysis cell (see e.g. [0030] of Bulan) comprising a gas diffusion electrode as claimed in claim 1 (see rejection of claim 1 above). 

Claim 16: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches that the second layer comprises 10-50% by weight of binder and the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range of 10-30% by weight binder for the second layer and 0.1-10% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re 

Claim 17: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches that the second layer comprises 10-50% by weight of binder and the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range of 10-20% by weight binder for the second layer and 1-10% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 18: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches that the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range 1-7% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 19: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches that the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range 3-7% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 24: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches that the first layer comprises at least 50-100 at% of copper (based on less than 10-50% binder of layer one, see e.g. [0025] of Bulan). 

Claim 25: Bulan in view of Chen, Park, 536, Schulze, and Zhu teaches that the first layer comprises at least 50-100 at% of copper (based on less than 10-50% binder of layer one, see e.g. [0025] of Bulan), which overlaps with the claimed ranged of at least 60 at % of copper, based on the layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim(s) 1-5, 7, 15-20, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan (US 2006/0263232 A1) in view of Chen (US 2013/0228470 A1), Park et al (US 20130216934), Bulan et al (US 20130078536, referred to as 536), Schulze et al (US 5,873,988), and Nitta et al (“Copper-zirconia catalysts for methanol synthesis from carbon dioxide: Effect of ZnO addition to Cu-ZrO2 catalysts”, Catalysis Letters, volume 26, pages 345–354, 1994). 

Claim 1: Bulan teaches a gas diffusion electrode comprising a conductive carrier (see e.g. [0021] of Bulan), a first layer of catalyst particles and a binder (see e.g. [0025] of Bulan), a second layer of catalyst particles and a binder (multilayer layer electrode, see e.g. [0025] of Bulan), the second layer present atop the carrier and the first layer atop the second layer (multilayer layer electrode, see e.g. [0025] of Bulan), wherein the content of binder in the first layer is less than the binder in the second layer (the higher binder content layer is between the carrier and outermost layer, see e.g. [0025] of Bulan), wherein the second layer comprises 10-50% by weight of binder and the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan) which overlaps with the claimed ranges of 3-30% by weight of binder for the second layer and 0-10% by weight of binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Bulan does not explicitly teach that the catalysts in the first and second layer are copper. Bulan teaches that the gas diffusion electrode is used for electrolytic processes 

Bulan does not explicitly teach that the first layer has a first set of hydrophilic and a second set of hydrophobic pores and that the second layer has a first set of hydrophilic and a second set of hydrophobic pores. However, Bulan teaches tuning the hydrophobic and hydrophilic properties of each layer to create a gradient (see e.g. [0025] of Bulan). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan by adjusting the hydrophobicity and hydrophilicity of each layer to get the desired gradient. 



Bulan does not explicitly teach that the carrier contains copper. Bulan teaches that carrier can be a mesh-like carrier (see e.g. [0021] of Bulan). Chen teaches a gas diffusion electrode for reacting carbon gas (see e.g. abstract of Chen) which uses a copper mesh as a support for the catalyst (see e.g. [0051] of Chen). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan to use the copper mesh taught in Chen because Chen teaches that copper mesh is a suitable support material for gas diffusion materials for electrolytic processes. MPEP § 2144.07 states “The selection of a known material based on its 

Bulan does not explicitly teach that the second layer particles have a second average size larger than the first average size of the particles in the first layer. Bulan teaches that two layers can have different compositions and properties (see e.g. [0025] of Bulan). Schulze teaches a multilayer electrode that has an outermost active layer (“first layer”) having a smaller particle size than the inner layer (“second layer, see e.g. col 1, lines 60-63 of Schulze) which ensures a good flow of the reactants and reaction products (see e.g. col 3, lines 29-32 of Schulze). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan so that second layer particles have a second average size larger than the first average size of the particles in the first layer as taught in Schuzle because this configuration ensures a good flow of the reactants and reaction products.

Bulan does not explicitly teach that the first layer comprises at least one copper-rich intermetallic phase selected from the group consisting of Cu-Y, Cu-Hf, CuCe, Cu-Mg, Cu-Y-Al, Cu-Hf-Al, Cu- Zr-Al, Cu-Al-Mg, Cu-Al-Ce with copper contents > 60 at %. Bulan in view of Chen teaches a gas diffusion electrode for reducing carbon gas (see e.g. abstract of Chen). Nitta teaches Cu-Zr based catalysts can synthesize methanol from carbon dioxide with 63 at% copper (for Cu:ZrO = 50:50, see e.g. abstract and Table 1 of Nitta). It would have been obvious to a person having ordinary skill in the art 

Claim 2: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches that the first layer does not comprise charcoal-based and/or carbon black-based fillers (Bulan does not teach adding either of these). 

Claim 3: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches that the first layer does not comprise surface-active substances (Bulan does not teach adding surface-active substances).

Claim 4: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches that the first layer comprises at least 50-100 at% of copper (based on less than 10-50% binder of layer one, see e.g. [0025] of Bulan). 

Claim 5: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches that the copper-containing carrier is a copper mesh (see e.g. [0051] of Chen).

Claim 7: Bulan in view of Chen, Park, 536, Schulze, and Nitta does not explicitly teach that the second layer partly penetrates the first layer. However, Bulan teaches that the layers are pressed into each other wherein the powder and binder are sprinkled onto a layer and rolled (see e.g. [0022]-[0025] of Bulan). It would have been obvious to a 

Claim 15: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches an electrolysis cell (see e.g. [0030] of Bulan) comprising a gas diffusion electrode as claimed in claim 1 (see rejection of claim 1 above). 

Claim 16: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches that the second layer comprises 10-50% by weight of binder and the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range of 10-30% by weight binder for the second layer and 0.1-10% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 17: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches that the second layer comprises 10-50% by weight of binder and the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range of 10-20% by weight binder for the second layer and 1-10% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie 

Claim 18: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches that the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range 1-7% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 19: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches that the first layer comprises less than 10-50% by weight of binder (one layer can have 10-50% by weight of binder and the other layer has less, see e.g. [0025] of Bulan), which overlaps with the claimed range 3-7% by weight binder for the first layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 20: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches that the first layer comprises Cu-Zr with copper contents 63 at% copper (for Cu:ZrO = 50:50, see e.g. abstract and Table 1 of Nitta).

Claim 24: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches that the first layer comprises at least 50-100 at% of copper (based on less than 10-50% binder of layer one, see e.g. [0025] of Bulan). 

Claim 25: Bulan in view of Chen, Park, 536, Schulze, and Nitta teaches that the first layer comprises at least 50-100 at% of copper (based on less than 10-50% binder of layer one, see e.g. [0025] of Bulan), which overlaps with the claimed ranged of at least 60 at % of copper, based on the layer. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan in view of Chen, Park, 536, Schulze, and Zhu or Nitta as applied to claim 1 above, and in further view of Schwartz et al (“The Electrochemical Society Carbon Dioxide Reduction to Alcohols using Perovskite‐Type Electrocatalysts”, Journal of The Electrochemical Society, vol 140, no. 3, March 1993, pages 614-618).

Claim 21: Bulan in view of Chen, Park, 536, Schulze, and Zhu or Nitta does not explicitly teach that the first layer comprises one or more of copper-containing perovskites, defect perovskites, and perovskite-related compounds. Bulan in view of Chen teaches a gas diffusion electrode for reacting carbon gas (see e.g. abstract of Chen). Schwartz teaches that A1.8A’0.2CuO4 perovskite catalysts (A = La, Pr, and Gd; A' = Sr and Th) can reduce CO2 under ambient conditions to methanol, ethanol, and n-propanol when incorporated in a gas diffusion electrode with efficiencies of up to 40% (see e.g. abstract of Schwartz). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan in view of Chen to use the copper perovskite catalyst taught in Schwartz because Schwartz teaches this catalyst can reduce CO2 under ambient conditions to methanol, ethanol, and n-propanol with efficiencies of up to 40%.

Claim 23: Bulan in view of Chen, Park, 536, Schulze, and Zhu or Nitta does not explicitly teach that the first layer comprises a compound selected from the group consisting of CaCu3Ti4O12, La1.85Sr0.15CuO3.930C10.053, and (La,Sr)2CuO4. Bulan in view of Chen teaches a gas diffusion electrode for reacting carbon gas (see e.g. abstract of Chen). Schwartz teaches that A1.8A’0.2CuO4 perovskite catalysts (A = La, Pr, and Gd; A' = Sr and Th) can reduce CO2 under ambient conditions to methanol, ethanol, and n-propanol when incorporated in a gas diffusion electrode with efficiencies of up to 40% (see e.g. abstract of Schwartz). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan in view of Chen to use the copper perovskite catalyst taught in Schwartz because Schwartz teaches this 2 under ambient conditions to methanol, ethanol, and n-propanol with efficiencies of up to 40%. 1.8 and 0.2 are considered substantially similar to 1.85 and 0.15. MPEP § 2144.05 I states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan in view of Chen, Park, 536, Schulze, and Zhu or Nitta as applied to claim 1 above, and in further view of Gao et al (“CO2 Hydrogenation to Methanol on a YBa2Cu3O7 Catalyst”,  Journal of Catalysis, Vol 189, Issue 1, 1 January 2000, Pages 1-15).

Claim 22: Bulan in view of Chen, Park, 536, Schulze, and Zhu or Nitta does not explicitly teach that the first layer comprises YBa2Cu3O7-δ where 0 ≤ δ ≤ 1. Bulan in view of Chen teaches a gas diffusion electrode for reacting carbon gas (see e.g. abstract of Chen). Gao teaches YBa2Cu3O7 can synthesize methanol from CO2. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bulan in view of Chen to use the YBa2Cu3O7 taught in Gao because YBa2Cu3O7 can synthesize methanol from CO2.

Response to Arguments
Applicant’s arguments filed on 05/17/2021 with respect to the rejection(s) of the claim(s) under 35 USC 103 over Bulan in view of Auer have been fully considered and are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795